Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks filed with an RCE on 12/09/2021, haven been fully considered and they are persuasive. The cited references fail to teach or suggest the claims as amended. In an updated search, the closest art found to Hwang and Lin, fail to teach the combination of elements as recited in the claims. For example, Lin discloses preamble detection and time-of-arrival estimation for a single tone frequency hopping random access preamble such as NB-IoT (paragraph 0001), there is a multiplication of received symbols and conjugate of pilot symbols (paragraphs 0069, 0075, 0079, among others). But there is no teachings of phase difference acquisition, or phase offset estimation as required by the claims. On the other hand, Hwang discloses a UE transmitting PRACH at multiple frequencies by a single tone method (paragraph 0118), a base station measures arrival time of the preambles, against a frequency error using a frequency offset, and using a conjugate multiplication (paragraph 0118). However, the phase difference and phase offset as required by the amended claims, is not taught by the reference.
Thus, the combination of elements in the amended claims are not met by the prior art and the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2019/0274168 to Hwang et al.
USPGPUB 2017/0324587 to Lin et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466